Citation Nr: 0003788	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches to 
include due to undiagnosed illness.

2.  Entitlement to service connection for night sweats to 
include due to undiagnosed illness.

3.  Entitlement to service connection for aching joints to 
include due to undiagnosed illness.

4.  Entitlement to service connection for nightmares to 
include due to undiagnosed illness.

5.  Entitlement to service connection for memory loss to 
include due to undiagnosed illness.

6.  Entitlement to service connection for a lung condition, 
including bronchitis, to include due to undiagnosed illness.

7.  Entitlement to service connection for skin rashes to 
include due to undiagnosed illness.

8.  Entitlement to service connection for fatigue to include 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to January 
1992, to include a tour of duty in the Southwest Asia theater 
of operations.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.



FINDING OF FACT

The claims of entitlement to service connection for aching 
joints, nightmares, memory loss, a lung condition inclusive 
of bronchitis, and fatigue  to include due to an undiagnosed 
illness are, in each instance, not supported by cognizable 
evidence demonstrating that the related claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims for service connection for aching joints, 
nightmares, memory loss, a lung condition inclusive of 
bronchitis, and fatigue due, in each instance, to include due 
to an undiagnosed illness are, in each instance, not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Aching joints, nightmares, memory loss, a 
lung condition, to include bronchitis, 
and fatigue

The threshold question to be answered concerning these claims 
for service connection is whether the veteran has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that these claims are well 
grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

With respect to claims based on service in the Persian Gulf, 
the law provides that service connection may be established 
for chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the PGW or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317 (1999).  Of course, service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

The veteran contends that he has these disabilities and that 
they are traceable, in each instance, to the period in which 
he was stationed overseas during the Persian Gulf War (PGW).  
In this regard, he elaborates that, during such deployment, 
he was for several weeks exposed to the smoke of burning oil 
wells in Kuwait during the [latter] part of the PGW. 

Regarding the veteran's claim for service connection for 
aching joints due to undiagnosed illness, the Board initially 
observes that he is service connected, in pertinent part, for 
residuals of a left shoulder rotator cuff repair with 
degenerative changes; degenerative changes of the right 
wrist; lumbar arthritis; chondromalacia of the right knee; 
and for gouty arthritis of each foot.  As pain is a 
manifestation of arthritis 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(1999), and as the law provides that an evaluation of the 
same disability under various diagnoses is to be avoided, 38 
C.F.R. § 4.14 (1999), it follows that service connection for 
an achy shoulder, right wrist, lumbar spine, right knee and 
feet would violate the provisions of 38 C.F.R. § 4.14.  
Moreover, while "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted," Sanchez-Benitez v. West, No. 97-
1948 (U.S. Vet. App. Dec. 29, 1999), "[j]oint pain" is a 
designated sign or symptom which may comprise a manifestation 
of undiagnosed illness in accordance with 38 C.F.R. 
§ 3.317(b).  

Turning then to the evidence the Board notes that the 
appellant's service medical record shows that he complained 
of joint pain in September 1984.  Following the examination 
the examiner related these complaints to arthritis of the 
shoulder, hand and knee.  

When examined by VA in July 1992, the veteran complained of 
"[p]ain in...all [his] joints"; the pertinent diagnosis was 
gouty arthritis.  More recently, when examined by VA in 
January 1996, the veteran complained of experiencing 
"chronic pain" in his left shoulder joint, and he was 
suspected as having rheumatoid arthritis involving joints 
including his hands, knees and ankles.  As the veteran's 
symptoms have been associated with a known diagnosis it 
follows that service connection under the provisions of an 
"undiagnosed illness" is precluded.  38 C.F.R. § 3.317.  
Further, as service connection is already in effect for gouty 
arthritis, left shoulder arthritis, chondromalacia, and 
degenerative arthritis, it follows that any further grant of 
benefits would violate the provisions of 38 C.F.R. § 4.14.  
Simply put, where evidence of a disorder due to joint pain 
has been demonstrated service connection has been 
established.  Therefore, additional benefits are not 
warranted.

As pertinent to the claims of entitlement to service 
connection for nightmares and memory loss due to undiagnosed 
illness, the veteran indicated in January 1996 that he 
occasionally experienced nightmares about some of the things 
that transpired while he was stationed in the Persian Gulf, 
and that he had "some temporary loss of memory."  Following 
examination the examiner felt that any memory loss was 
"transitory and...not significant."  When evaluated for 
mental status purposes in January 1996, the veteran's memory 
was described as being "good."  The veteran was assessed as 
having "[n]o psychiatric disease" on the foregoing VA 
examination, and it is well to note that he neither contends, 
nor does the evidence reflect, that he has any current 
disability/pathology of either acute or chronic derivation 
for which nightmares and/or memory loss are a manifestation.  
In the absence of such current disability/pathology, the 
presence of which is prerequisite to any favorable claim for 
service connection predicated on either an undiagnosed 
illness theory or a direct basis, plausible claims have not 
been presented and, therefore, such claims are not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza.

Concerning the veteran's claim for service connection for a 
lung condition, including bronchitis, due to undiagnosed 
illness, the service medical records note treatment for upper 
respiratory infections in October 1972 and May 1984; 
treatment for the flu in August 1980; treatment for early 
pneumonia in March 1977; treatment for bronchial congestion 
in January 1976; and treatment for viral symptoms in February 
1975 and June 1988.  In February 1989, the veteran was noted 
to have an upper lobe nodule on chest x-ray study, however, a 
computed axial tomography scan revealed a bone island, and no 
evidence of a pulmonary lesion or serious finding.

When examined by VA in January 1996, the veteran complained 
of having frequent colds which settled in his bronchial 
tubes.  The pertinent diagnosis was "chronic mild 
bronchitis."  In light of the clinical finding that the 
veteran has 'bronchitis' serves to vitiate any notion of 
according service connection for a lung condition, inclusive 
of bronchitis, due to undiagnosed illness, inasmuch as the 
related compensation sought by the veteran is specifically 
predicated on disablement due to undiagnosed illness.  See 
generally 38 C.F.R. § 3.317.  In addition, the Board would 
observe that while it has taken note that an X-ray performed 
by VA in January 1994 revealed a possible "density" in the 
veteran's right upper lobe, the same, if in fact present, 
would still be representative of assessed pathology, i.e., 
granulomatous disease.  See Curl v. Derwinski, 3 Vet. App. 
98, 99 (1992).  In view of the foregoing, then, the Board 
must conclude that a plausible claim for service connection 
for a lung condition, including bronchitis, due to 
undiagnosed illness, is not presented and that, accordingly, 
such claim is not well grounded.  Likewise, as no competent 
evidence has been submitted linking either bronchitis or 
granulomatous disease to service the Board finds that any 
claim of entitlement to service connection on a direct basis 
is also not well grounded.

Finally, regarding the claim of entitlement to service 
connection for fatigue due to undiagnosed illness, the Board 
is cognizant that "[f]atigue" is a designated sign or 
symptom which may comprise a manifestation of undiagnosed 
illness in accordance with 38 C.F.R. § 3.317(b).  In this 
regard, the reports pertaining to each examination afforded 
the veteran by VA in January 1996 do not appear to reflect 
any complaint of fatigue, tiredness, etc.  Moreover, the 
veteran neither contends, nor does the evidence reflect, that 
he has any current disability/pathology of either acute or 
chronic derivation of which fatigue is a manifestation.  In 
the absence of such current disability/pathology, the 
presence of which, as was pointed out above, is a condition 
precedent to any favorable claim for service connection, a 
plausible claim for service connection for fatigue on either 
a direct basis or due to undiagnosed illness is not presented 
and, therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Although the Board considered and denied these appeals on a 
ground different from that of the RO, the appellant has not 
been prejudiced by these decisions.  This is because in 
assuming that the claims were well grounded, the RO accorded 
the claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Service connection for aching joints, nightmares, memory 
loss, a lung condition including bronchitis, and fatigue, to 
include due to undiagnosed illness is denied.


REMAND

The appellant is claiming entitlement to service connection 
for headaches.  In this regard, his August 1991 retirement 
examination did not diagnose a headache disorder.  Notably, 
however, during a January 1996 VA skin examination the 
examiner opined that that the appellant's headaches were due 
to arthritis.  The veteran is service connected for arthritis 
involving the left shoulder, lumbar spine, both feet, and the 
right hand.  Unfortunately, however, the examiner neither 
diagnosed a headache disorder, nor provided any reason or 
basis for his opinion concerning the etiology of the 
appellant's headaches.  Accordingly, further development is 
in order.

A review of the service medical records reveals no complaints 
or findings relative to either night sweats or a chronic skin 
rash.  Notably, however, a VA examiner in January 1996 
concluded that the appellant's night sweats and skin rashes 
were manifestations of his service connected diabetes.  Once 
again, however, the examiner neither diagnosed night sweats 
nor a skin disorder, and he did not provide any reason or 
basis for his etiological opinion.  Therefore, further 
development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims of entitlement to service 
connection for headaches, night sweats 
and skin rashes since January 1996.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.

2.  The RO should attempt to contact the 
VA examiner who conducted the January 
1996 examination.  He should be requested 
to review the claims folder and his 
examination report, and provide reasons 
and bases for his opinions that headaches 
are due to arthritis.  He should also 
provide reasons and bases for the opinion 
that night sweats and skin rashes are 
manifestations of the appellant's service 
connected diabetes.  All attempts to 
conduct this development must be 
documented.

3.  If the referenced examiner is not 
available the veteran should be scheduled 
for special endocrine, dermatological and 
neurological examinations.  The claims 
file must be made available to each 
examiner for review.  All indicated tests 
and studies should be performed, and any 
laboratory studies ordered should be 
reviewed in the examiner's report.  
Thereafter, the neurologist must offer an 
opinion whether it is at least as likely 
as not that the appellant's headache 
disorder is caused or aggravated by 
arthritis or whether it is due to an 
undiagnosed illness incurred in the 
Persian Gulf.  Moreover, the 
dermatologist and endocrinologist must 
offer opinions whether it is at least as 
likely as not that the appellant's night 
sweats and skin rashes are caused or 
aggravated by diabetes, or whether they 
are due to an undiagnosed illness 
incurred in the Persian Gulf.  Complete 
reasons and bases must accompany any 
opinion offered. 

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

